Title: John Wayles Eppes to Thomas Jefferson, 14 December 1810
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Washington Decr 14. 1810.
          
           Your letter from Monticello of the 7th instant was received yesterday—The one dated the 12. of November has never reached me—  Mr Giles received his enclosing the statement of the case of the Batture—He has put it into my hands and to my great surprise I have found that the question notwithstanding the discussion which has taken place here was never understood by a single individual who attempted to discuss it—I rejoice that the inveterate Malice of your enemies has afforded you an opportunity of crushing them with this lasting monument of reason and truth—I thought myself better acquainted with the subject than many of those who discussed it in our house—Motives of delicacy and the state of my health during the last session prevented my taking any part in the discussion—Mr Johnson of Kentuckey has taken the statement this morning—Mr Clay of Kentuckey has just arrived—  It shall be put into his hands and Mr Burwells as you request and afterwards returned—
           The view of our Foreign relations at the commencement of the Session by the President, was received with general satisfaction by the Republican party— It announced the withdrawal of the Milan & Berlin decrees & left our commerce with the continent on the same footing (we presumed) that it stood before the issuing of those decrees—It left to us the chance of a similar withdrawal on the part of Great Britain or in the event of refusal the non intercourse instead of war—I fear however that the arrangement with France will turn out to be of no practical utility to the United States— It is true the Milan & Berlin decrees are withdrawn but other decrees are substituted of a municipal kind which exclude from France and its dominions the most important articles of american Export such as Tobacco—  Cotton &c—These articles are totally prohibited & minor articles such as pot & pearl ash and some others admitted by licence ‘only’ from particular specified ports in the United States—If therefore the proposed arrangement goes into full effect we have non intercourse which possibly risques war, with England and open our ports to the productions of France and its dominions while our own are excluded—It seems to be our fate to deal with swindlers whether the august Emperor or George the 3d tenders the hand of conciliation— The President has performed his duty under the law passed at the last Session which contemplated only a withdrawal of decrees extending in their operation to the high seas—No copy of these subsequent Municipal regulations, is in the hands of the Government—Of their existence however and of the total prohibition of Tobo and cotton there can be no doubt—
           When I parted with Francis I promised either to call for him or send for him or send for him at Christmas—In his letter he claims my promise & I have always made it a rule never to deceive him—If you can so arrange it that he will consent to remain and release me from the promise, it will be more for his comfort and advantage I am certain than traveling through the cold to washington at that inclement season—With his consent I shall feel pleasure in leaving him where he will be certain of receiving as much attention and tenderness as I can bestow on him and progress far more rapidly in improvement—I shall leave this on the 23. for Virginia and had intended by the next mail to have written for  Joe (whom on account of the bad weather I sent back to Mill Brook) to goe for him—You must arrange it with him so as to acquit me of bad faith—
          Present me affectionately to the family & accept for your health & happiness every wish of affection—
          
            Yours sincerely
            
 Jno: W: Eppes
          
        